Filing Date: 4/29/2019
Applicant(s): Lin et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 2/9/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, reading on a semiconductor device, and Species 3, reading on figure 14, in the reply filed on 2/9/2021, is acknowledged.  The applicants indicated that claims 1-13 and 21-27 read on the elected species.  Claims 8-13, however, read on non-elected species of the claimed invention.  Accordingly, claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


Claims 21-27 are rejected under 35 U.S.C. 112, fourth paragraph, as being incomplete.

 Claims 21-27 are incomplete because claim 20, on which they depend from, has been cancelled.  Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
See MPEP § 608.01(n)V where it is stated that if the base claim has been cancelled, a claim that is directly or indirectly dependent thereon should be rejected as incomplete.
Claims 21 and 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2019/0305099) in view of Anderson (US 9786507).

Regarding claim 21, Jo (see, e.g., figs. 1-7) shows most aspects of the instant invention including a semiconductor structure comprising:
First 110 and second 210 active regions over a substrate 100 and aligned along a first direction X
A first gate structure 120 over the first active region and comprising a gate dielectric layer 135 and a gate electrode layer 130
A gate-cut feature 160 extending along the first direction and abutting an end of the first gate structure
A channel isolation feature 180 extending lengthwise along a second direction Y substantially perpendicular to the first direction
wherein the isolation feature separates the first and second active regions.

Jo, however, fails to show that the gate dielectric and gate electrode layers are in direct contact with the gate-cut feature.  Anderson (see, e.g., figs. 8B and 10A), on the other hand, in a similar semiconductor structure to Jo, shows gate dielectric 231 and electrode 235 layers directly contacting the gate-cut feature 240.  Anderson (see, e.g., col.13/ll.35-41) further teaches that segmenting the gate in this manner minimizes shorting and increases device density.
Accordingly, one of ordinary skill in the art would have found it obvious at the time of filing the invention to use the gate-cut feature of either Jo or Anderson because they both were recognized in the semiconductor art as equivalents for the purpose of isolating gates, as taught by Jo and Anderson, and selecting between known equivalents would be within the level of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
It would also have been obvious to one of ordinary skill in the art at the time of filing the invention to use the gate-cut feature of Anderson in the semiconductor structure of Jo to minimize shorting between the gates and increase device density.
Regarding claim 1, Jo (see, e.g., figs. 1-7) shows most aspects of the instant invention including a semiconductor structure comprising:
A first active region 110 extending along a first direction X over a substrate 100
A gate structure 120 over the first active region and extending along a second direction Y substantially perpendicular to the first direction
A gate-cut feature 160 abutting an end of the gate structure, and
180 extending along the second direction and between the first active region and a second active region 210
wherein:
The gate structure 120 includes a metal electrode (see, e.g., par. 0035)
The channel isolation feature 180 includes a liner 181 on sidewalls extending along the second direction and a dielectric fill layer 182 between the sidewalls
Jo, however, fails to show that the metal electrode is in direct contact with the gate-cut feature.  Anderson (see, e.g., figs. 8B and 10A), on the other hand, in a similar semiconductor structure to Jo teaches a metal electrode 235 directly contacting the gate-cut feature 240.  Anderson further teaches that segmenting the gate in this manner minimizes shorting and increases device density (see, e.g., col.13/ll.35-41).
Accordingly, one of ordinary skill in the art would have found it obvious at the time of filing the invention to use the gate-cut feature of either Jo or Anderson because they both were recognized in the semiconductor art as equivalents for the use of isolating gates, as taught by Jo and Anderson, and selecting between known equivalents would be within the level of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
It would also have been obvious to one of ordinary skill in the art at the time of filing the invention to use the gate-cut feature of Anderson in the semiconductor structure of Jo to minimize shorting between the gates and increase device density.
Regarding claim 2, Anderson teaches that the gate-cut feature 240 comprises silicon nitride (see, e.g., col.13/l.17).
180 comprises silicon nitride (see, e.g., par. 0068).
Regarding claim 4, Jo teaches that the liner 181 comprises silicon oxide and the fill layer 182 comprises silicon nitride (see, e.g., pars. 0067-0068).
Regarding claim 5, Jo shows that the width of the gate-cut feature 160 is uniform along the second direction Y (see, e.g., fig. 1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo/Anderson in view of Min (US 2019/0333914) and Lim (US 2020/0135848).

Regarding claim 6, Jo/Anderson show most aspects of the instant invention (see paragraphs 12-15 above).
Jo (see, e.g., fig. 3) further shows that:
The first active region 110 comprises a channel member
The second active region 210 comprises a channel member
The channel isolation feature 180 isolates the first channel member from the second channel member
Jo and Anderson also show semiconductor fins comprising their active regions and channel members.  They, however, fail to show their active regions comprising a plurality of channel members.  Min (see, e.g., fig. 3) and Lim (see, e.g., fig. 19), on the other hand, teach very similar fin active regions to the fin active regions of Jo (see, e.g., fig. 5) and Anderson (see, e.g., fig. 10A).  Min (see, e.g., fig. 28) and Lim (see, e.g., fig. 2) further teach active regions comprising a plurality of channel members to be equivalent to said fin active regions.  Lim also teaches that both active regions would overcome a short channel effect present in conventional semiconductor structures (see, e.g., par. 0003).
KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Regarding claim 7, Min (see, e.g., fig. 28) shows the gate structure 63a surrounding the first plurality of channel members 9a_3. Likewise, Lim (see, e.g., fig. 2) shows the gate structure GP surrounding the first plurality of channel members ACP.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
March 25, 2021